                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 In re:                                            Chapter 11

 A’GACI, L.L.C.,                                   Case No. 19-51919

                                                   Honorable Ronald B. King
          Debtor.


    OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
       TO DEBTORS’ MOTION SEEKING ENTRY OF INTERIM AND FINAL
         ORDERS PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507
 (I) APPROVING POST-PETITION FINANCING, (II) AUTHORIZING USE OF CASH
     COLLATERAL, (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY
        ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING ADEQUATE
  PROTECTION, (V) MODIFYING AUTOMATIC STAY, (VI) GRANTING RELATED
             RELIEF, AND (VII) SCHEDULING A FINAL HEARING

          The Official Committee of Unsecured Creditors (the “Committee”) of A’Gaci, L.L.C.

(the “Debtor”), by and through its undersigned proposed counsel, submits this objection (the

“Objection”) to the Debtors’ motion (the “Motion”) (ECF No. 5) seeking entry of interim and

final orders authorizing the Debtors to use cash collateral and obtain secured post-petition

financing and seeking other relief. In support of this Objection, the Committee states as follows:

                                    PRELIMINARY STATEMENT

          Second Avenue Capital Partners, LLC (the “Lender”) is asserting a great deal of control

over the Debtor in this chapter 11 case. This control is evidenced by the combination of (i) the

onerous terms and fees associated with the proposed debtor-in-possession financing (the “DIP

Loan”); and (ii) the requirement that the Debtor hire the Lender’s affiliate, SB360 Capital

Partners, LLC (“SB360”), and Hilco Merchant Resources, LLC (“Hilco” and, together with

SB360, the “Consultant”) to liquidate the Debtor’s assets.           Since this case is a straight

liquidation, the Lender has effectively seized control of the administration of this case.
           The Lender has received all of the net sale proceeds before the Committee has had an

opportunity to review its liens or object to the burdeonsome fees, interest and expenses the

Lender is charging the estate, both through the proposed DIP Loan and through the Consultant.

The sale is expected to be concluded by the end of this week, and the Lender should not receive

full payment until the Committee has had the opportunity to conclude its investigation of the

Lender.

           The Debtor has also indicated that the Lender’s pre-petition claim is nearly paid off from

sale proceeds received thus far. The Lender should not be the only creditor to benefit from this

case. The Committee is concerned that, even if the Lender’s pre-petition liens and claims are

valid, any amounts above the Lender’s pre-petition claim will be funneled to the Lender under

the guise of post-petition fees and interest, instead of being used to provide a distribution to

unsecured creditors. Likewise, the Lender should not collect such interest and fees with one

hand while the Consultant also collects fees related to the expenses with the other.

           Further, under no circumstances is giving the Lender a security interest in unencumbered

assets, such as chapter 5 causes of action, justified. If a lien on such claims were allowed, the

Lender will be the only party to benefit from this case on the backs of the unsecured creditors,

affirmatively putting them in a worse position than they were on the Petition Date.1 This is

especially true because the Debtor’s budget shows a positive cash flow for the entire sale period,

without tapping into the DIP Loan from the Lender. Indeed, it appears the only purpose of the

DIP Loan was to roll-up the Lender’s pre-petition debt and pay additional and unnecessary fees

and interest to the Lender. If the Debtor did not need a DIP loan, it should not subject the estate

to risks and fees associated with the proposed loan.



1
    The “Petition Date” is the date the Debtor commenced this case, August 7, 2019.


                                                      2
           Finally, the Taxing Authorities2 have alleged that the Lender failed to fulfill its

obligations to provide exit financing from the first bankruptcy case3 to pay the Debtor’s tax

obligations, leaving the Debtor with a large priority tax debt in this case.                         If the Lender

materially breached its funding obligations, the estate may have claims against the Lender. The

Committee should be allowed the opportunity to investigate those claims before the Lender

receives anything.

           At a minimum, the following relief sought by the Debtor in the Motion is objectionable:

                    The Motion would allow the Debtor to use the proposed DIP Loan from the
                     Lender of up to $10 million at an interest rate of approximately 12.5% to pay the
                     expenses of the liquidation. Instead of charging the collateral for such expenses,
                     as is required by section 506(c) of the Bankruptcy Code, the Lender would
                     receive the opposite – interest and fees for the costs of liquidation, plus liens on
                     assets in which the Lender would not otherwise have an interest.

                    The Motion seeks to pay the entire pre-petition loan off by drawing on the DIP
                     Loan, under the guise of an “adequate protection payment” to the Lender in an
                     unspecified and unbudgeted amount. The so-called adequate protection payment
                     is clearly a roll-up of the pre-petition debt into the DIP Loan. The roll-up should
                     not be allowed; the Committee should be allowed to complete its investigation of
                     the Lender’s liens claims before the pre-petition debt is paid off.

                    Paragraph 20 of the proposed order indicates that the proceeds of the DIP
                     Collateral4 will first be used to pay the pre-petition obligations prior to payment
                     of the DIP Loan and associated expenses.

                    The Debtor should not pay any closing fees, administrative fees, or unused line
                     fees associated with the DIP Loan because the only purpose of the DIP Loan is
                     to help the Lender liquidate its own collateral and, since the DIP Loan does not
                     appear to be necessary in the first place, the Debtor should not pay any fees for
                     not fully drawing down on it.

                    The Motion seeks to encumber causes of action existing as of the Petition Date.
                     Such causes of action should be preserved for the benefit of unsecured creditors.

2
 The Taxing Authorities consist of Crowley ISD, Arlington ISD, City of Grapevine, Grapevine-Colleyville ISD,
Brazoria County Tax Office, City of Katy, Katy Management District #1, Humble ISD, Alief ISD, City of Houston,
Spring Branch ISD, City of Mercedes, Maverick County, Tyler ISD, Lubbock CAD, and Midland County.
3
    Case No. 18-50049-rbk (Bankr. W.D. Tex.)
4
    Capitalized terms not defined in this Objection shall have the meaning ascribed to them in the Motion.


                                                       3
   The Motion seeks to grant to the Lender a superpriority claim pursuant to
    sections 503 and 507(b) of the Bankruptcy Code, with recourse from Avoidance
    Actions. Again, the Lender should not charge unsecured creditors, by taking
    away potential Avoidance Action recovery, for the liquidation of the Lender’s
    collateral.

   The post-petition events of default (the “Events of Default”) are overbroad and
    the following should be stricken:

       o improperly bootstrapping the terms of the Consulting Agreement
         between the Consultant and the Debtor, in disregard of the rights or input
         of unsecured creditors [Credit Agreement 6.27];

       o cross-default provision with obligations Subsidiaries and non-debtor
         guarantors outside of the control of this Court [Credit Agreement
         8.01(e)];

       o judgments entered against non-debtor Subsidiary [Credit Agreement
         8.01(h)];

       o allowance of section 506(c) claims against the Lender [Credit Agreement
         8.01 (p)(viii)];

       o commencement of a suit or action against the Lender [Credit Agreement
         8.01 (p)(xii)];

       o requiring the retention of SierraConstellationPartners, LLC (“Sierra”)
         [Credit Agreement 6.25];

       o pre-payment of pre-petition debt to Lender [Credit Agreement 7.07].

   The Motion seeks to waive the estates’ rights to surcharge the Lender’s collateral
    pursuant to section 506(c) of the Bankruptcy Code.

   The Committee’s deadline to investigate and challenge the Lender’s claims and
    security interests is too short in light of the Debtors’ extended deadline to file
    their schedules of assets and liabilities (“Schedules”) and statements of financial
    affairs (“SOFAs”), and the Proposed Final Order should grant the Committee
    standing to pursue claims against the Pre-Petition Lenders.

   The Motion seeks indemnification of the Lender.

   The proposed order contains a finding of good faith on behalf of the DIP Agent,
    DIP Lenders, and Prepetition Secured Creditors, which is inappropriate




                                4
                   considering that the Lender has been fully controlling the Debtor and the
                   bankruptcy process.5

        The Proposed Final Order should not be entered until the foregoing issues are adequately

addressed.

                                                 OBJECTIONS

I.      The DIP Loan Should Not be Allowed or, in the Alternative, Use of the DIP Loan
        Should Have Reasonable Terms and Be Limited to Prevent a “Creeping” Roll-Up

        While the Committee has no objection in principle to the Debtor borrowing money if

necessary, the Debtor’s budget shows sufficient cash flow to cover the budgeted expenses of the

liquidation. Even if the Debtor did need some bridge financing to cover expenses until the cash

flow was sufficient, there is no discernible reason for the Debtor to borrow from the DIP Loan

under the current terms, which allow the Lender to improve its position to the detriment of

unsecured creditors.

        The notable terms of the DIP Loan are as follows:

                Up to $10 million in post-petition revolving loans;

                Interest of 10.5% plus the greater of 3 month LIBOR (approx. 2.13%) or 1.5%;

                0.75% per annum fee on the unused available undrawn commitment;

                $200,000 closing fee;

                Administration fee of $6,500 per month; and

                Use of the DIP Loan to pay the Lender’s pre-petition loans.

        The Debtor seeks approval to borrow up to $10 million from the Lender under the DIP

Loan, ostensibly to “ensure that [the Debtor] is able to continue operating during this chapter 11

case and preserve the value of its estate for the benefit of all parties in interest.” (Motion ¶ 15.)

5
  The Committee does not have sufficient information at this time to determine whether the Lender has acted in good
faith. It is too early for the Court to make such a finding.


                                                    5
However, the Debtor’s Budget demonstrates that any need for liquidity is actually driven by the

Lender’s requirement that “the Debtor must remit substantially all cash receipts on a daily basis

to a non-Debtor account” maintained by the Lender in its capacity as the “Prepetition Agent.”

(Motion ¶ 14.)

        Indeed, the Budget projects a cumulative net cash flow from operations of $16.5 million

through the end of the sale. Even the first week of the bankruptcy case was projected to have a

$1 million positive net cash flow from operations. Even when taking into account professional

fees, claims agent’s fees, and liquidator’s fees, the projected net cash flow is more than $7.5

million. With such a steady cash flow, it appears there is no need for a DIP Loan. The

beginning DIP Loan balance indicated in the Budget for the week of August 9, 2019 is $6.019

million, but the total operating and non-operating expenses are only $1,008,0006 and projected

cash receipts are $1,851,000. As the below chart demonstrates, the sole purpose of the DIP Loan

is to pay off the pre-petition debt in full, and it also allows the Lender to charge the Debtor more

onerous terms than the pre-petition loan.

                               WEEK 1 PROJECTIONS WITH DIP LOAN
                               Week 1 DIP Loan Proceeds $ 6,019,000.00
                               Cash Receipts            $ 1,851,000.00
                               Operating Expenses       $ (795,000.00)
                               Non-Operating Expenses   $ (213,000.00)
                                                        $ 6,862,000.00
                               Prepetition Loan Payment $ (6,099,123.62)
                               DIP Fees and Interest    $ (219,000.00)
                               Week 1 Ending Balance    $ 543,876.38

        In essence, the Debtor is proposing a “creeping” rollup by seeking to borrow post-

petition funds from the Lender in order pay those same funds to the Lender on account of pre-

petition interest and principal.

6
 Budgeted operating expenses are $795,000 and non-operating expenses are $213,000 for the week of August 9,
2019.


                                                6
         With the proposed DIP Loan, the Lender’s pre-petition debt would be paid in full week

one and then the Lender’s interest rate would increase from 8.5% plus LIBOR (pre-petition non-

default debt rate) to 10.5% plus LIBOR (DIP Loan rate) – which is approximately $5,700 in

additional interest over the four-week budget. The Lender would also collect $200,000 in

closing fees, $6,500 in monthly administrative fees, and approximately $30,000 in an unused line

fee.7 In sum, the DIP Loan allows the Lender to pay its pre-petition debt in full and collect an

additional windfall well in excess of $200,000.8

         Contrast that with a projected budget with no DIP Loan:

                             WEEK 1 PROJECTIONS WITH NO DIP LOAN
                             Cash Receipts          $ 1,851,000.00
                             Operating Expenses     $ (795,000.00)
                             Non-Operating Expenses $ (213,000.00)
                                                    $ 843,000.00
                             Pre-Petition Interest  $   (12,468.02)
                             Week 1 Ending Balance  $ 830,531.98

         The ending net cash balance without a DIP Loan is higher than with the DIP Loan, even

when accounting for post-petition interest payments on the pre-petition debt.                       The cash flow

alone is sufficient to pay budgeted expenses.

         Even if the Debtor had minor liquidity issues the first week, the DIP Loan requirement

would be nowhere near $10 million. The week 1 expenses are only about $1 million at most.9

Thereafter, the projected sale proceeds are sufficient to cover any liquidation expenses going




7
 The unused line fee of .75% is particularly unjustifiable because the total line is purportedly $10,000,000, but the
budgeted draws are only about $6,000,000 at their peak and the projected borrowing base net of reserves never
exceeds $5.532 million. Inevitably, there will be “unused” funds.
8
  This number is even higher when you include the amounts the Consultant (which is an affiliate of the Lender)
receives for liquidating the Lender’s collateral.
9
 Notably, the only reason the Debtor would have needed any post-petition loan to fund its operations is because the
Lender swept all operating cash pre-petition. Thus, the Lender itself created the necessity, if any, for the DIP Loan.


                                                     7
 forward. Further, the Motion proposes to provide liens on all assets, including all Avoidance

 Action. The Lender should be limited to liens on its pre-petition collateral.

         If the Court approves the DIP Loan, it should (a) restrict the Debtor from using the

 proceeds of the DIP Loan to pay the Lender’s pre-petition debt until after the Committee has

 completed its investigation of the Lender, (b) require that the Debtor first repay the outstanding

 balance on the DIP Loan before paying the Lender’s pre-petition debt, (c) limit the amount of the

 DIP Loan to the Debtor’s actual cash needs, (d) strike the $200,000 closing fee, $6,500 monthly

 administrative fee, and the 0.75% per annum fee on the unused available commitment, and (e)

 strike the requirement for liens on additional collateral, including the superpriority liens.10

 Otherwise, the Court would effectively be approving more than $242,500 in fees and costs for a

 $1 million DIP Loan.

II.      The Proposed Adequate Protection and Payment of Default Interest to Lender is
         Improper

         The Motion seeks an order requiring the Debtor to provide adequate protection in the

 form of adequate protection payments to Lender, adequate protection liens, and adequate

 protection superpriority claims.

         Upon request, a court shall condition the use of cash collateral as is necessary to provide

 to a party who has an interest in the cash collateral “adequate protection” as is necessary to

 protect that interest. 11 U.S.C. § 363(e). ). “Adequate protection is a device intended to provide

 additional protection against loss to a secured creditor arising from continuation of the automatic

 stay of 11 U.S.C. § 362 as called for by the circumstances of the case.” Matter of Braniff

 Airways, Inc., 782 F.2d 1283, 1286 (5th Cir. 1986) (internal quotation omitted). See also In re


 10
   As stated below, the Lender should not be granted liens on Avoidance Actions. Also, superpriority liens should
 not be used as way for the Lender to evade claims the estate may have against the Lender for actions the Lender has
 taken with respect to the Debtor prior to or during the bankruptcy case.


                                                     8
Spacek, 112 B.R. 162, 165 (Bankr. W.D. Tex. 1990). A creditor is only entitled to adequate

protection to the extent of the anticipated or actual decrease in value of the collateral during the

bankruptcy case. See In re First South Savings Assoc., 820 F.2d 700, 710 (5th Cir. 1987). The

adequate protection, therefore, “must not substantially exceed that to which the secured creditor

is entitled.” In re Blehm Land & Castle Co., 859 F.2d 137 (10th Cir. 1988). Indeed, “[t]he

purpose of adequate protection is to adequately protect creditors from the diminution of value in

a creditor’s collateral.” In re Geijsel, 480 B.R. 238, 265 n.19 (Bankr. N.D. Tex. 2012).

        The Lender should not be granted any adequate protection by the Court because it is

already adequately protected by the pre-petition collateral and the Debtor has not shown that the

Lender’s collateral has diminished in this case. The budget projects that the sale of inventory

will result in $7,551,000 net of all costs of the bankruptcy, which is more than sufficient to pay

the Lender’s pre-petition debt in full. The Lender, through the Consultant, is in possession of

and in charge of liquidating the inventory, so the Lender cannot also argue that the value of the

non-perishable inventory is diminishing in its own hands. The Lender’s position is adequately

protected by the equity in its collateral.

        The adequate protection offered to the Lender in the Motion is unnecessary.

        A.      Lender Should Not Receive Adequate Protection Payments

        The “adequate protection payments” the Motion requests are payment of “the amounts

required under the Payoff Letter” upon entry of the final order approving the DIP Loan. (Motion

p. 12.) In other words, a full payment of the pre-petition loan on day 1. The Motion is silent as

to the amounts of the payoff, or the amounts of the pre-petition interest, fees, costs, expenses,

indemnities and other amounts related to the pre-petition debt or whether post-petition interest on




                                             9
the pre-petition debt would be at the Lender’s default rate. The request is overreaching, as it

goes well beyond the purpose and intent of adequate protection.

       The result of this scheme is that unsecured creditors end up paying the price of the

Lender’s liquidation of its collateral. All of the risk is on unsecured creditors and none of the

benefits. Unsecured creditors will be in a substantially worse position in chapter 11 than they

would be in chapter 7, but the Lender would be in a much better position.

       The Lender is not entitled to any “adequate protection” payments to payoff its pre-

petition debt, much less a full immediate payoff.

       B.     Lender Should Not Receive Liens on Causes of Action

       The Motion seeks to grant the Lender liens on causes of action under chapter 5 and

section 724(a) of the Bankruptcy Code (“Avoidance Actions”). There is no need to grant the

Lender liens on any post-petition causes of action. If unencumbered, the Avoidance Actions and

other claims the Debtors own could be a significant source of recovery for unsecured creditors.

       Allowing the Lender to take a lien on Avoidance Actions is not only unjustified, as

further adequate protection is not necessary under the circumstances, but it is also unfair to the

unsecured creditors, as it would encumber an asset that was previously available to satisfy the

claims of all creditors. See e.g. Local Rule 1020-1, Comments to Cash Collateral and DIP

Financing Checklist ¶ 3(b) (“Avoidance actions are frequently one of the few sources of recovery

for creditors other than secured lenders.”); Local Rule 1020-1, Exhibit J ¶ 3(g) (indicating that

liens on chapter 5 actions are generally not favored by the Court).

       C.      Lender is Not Entitled to Automatic Superpriority Administrative Claims

       The Debtor’s sole business during the post-petition period is the liquidation of the

Lender’s collateral for the Lender’s benefit. The Motion seeks a grant of automatic superpriority




                                            10
administrative claims pursuant to section 507(b) of the Bankruptcy Code, payable from and with

recourse to the Avoidance Actions.

       “[T]o the extent adequate protection of the interest of a holder of a claim proves to be

inadequate, then the creditor’s claim is given priority over every other allowable claim entitled to

distribution under section 507(a).” In re James B. Downing & Co., 94 B.R. 515, 520 (Bankr.

N.D. Ill. 1988)(quoting 124 Cong.Rec. H11095 (daily ed. Sept. 28, 1978); S17411 (daily ed. Oct.

6, 1978); remarks of Rep. Edwards and Sen. DeConcini). A claim can arise under section

507(b), two conditions must be met: (1) the creditor must have been provided adequate

protection of its lien interest and (2) the adequate protection approved by the Court must be later

proven to be inadequate. In re DeSardi, 340 B.R. 790, 801 (Bankr. S.D. Tex. 2006). See also In

re Scopac, 624 F.3d 274, 282 (5th Cir. 2010).

       It is premature for the Lender to be provided any claim or priority under section 507(b).

The amount and priority of the Lender’s claims have not been determined, as the Committee’s

challenge period has not expired.       The Lender should be required to file a request for a

superpriority claim, and all parties should have the right to object.

       The Debtor’s own budget, moreover, shows that the Lender is adequately protected by

the equity cushion in inventory. In any event, the disappearance of an equity cushion (which the

Lender would have if it is over secured) does not mean a creditor has been denied adequate

protection. In re Ralar Distributors, Inc., 166 B.R. 3, 7 (Bankr. D. Mass. 1994) (stating a

creditor is not entitled to adequate protection of a right to accrue interest and for that reason,

cannot be entitled to a section 507(b) claim with respect to any post-petition interest charges).

       Further, as stated above, under no circumstances should the Lender be given recourse to

the Avoidance Action, putting the expenses of this case on the backs of the unsecured creditors.




                                             11
       D.     Lender Should Not Receive Post-Petition Payments on Pre-Petition Debt Until
              After the Committee’s Investigation Period Expires

       The Motion seeks to make payments to Lender in undisclosed and unbudgeted amounts

and at unknown times in order to reduce the pre-petition debt. While the Committee objects to

the Lender receiving any adequate protection payments, it certainly should not be paid on its pre-

petition debt until the Committee has had the opportunity to complete its investigation.

Otherwise, if there are defects in the Lender’s liens or other potential claims against the Lender,

the estate could be in the position of having to use estate resources to recover money that the

Lender was never entitled to receive in the first place.       Since the Lender is not a bank,

collectability should be a consideration.

       E.      Lender Should Not Receive Post-Petition Interest at the Default Rate

       The Lender is charging post-petition interest at a level that equaled the default rate under

the pre-petition loan documents. The Motion is silent as to the purported defaults of the Debtor.

In other words, the Debtor has not shown that the Lender has suffered any financial loss related

to the pre-petition loan. Any non-financial “injury” suffered by the Lender is already more than

fully compensated by the regular interest rate and payment of the Lender’s attorneys’ fees. Thus,

the additional default rate is not a reasonable charge under section 506(b). See In re AE Hotel

Venture, 321 B.R. 209, 215-16 (Bankr. N.D. Ill. 2005) (explaining that default interest is

“designed to reimburse creditors for ‘extra costs incurred after default’” and not to perform the

usual function of interest); In re Haldes, 503 B.R. 441, 447 (Bankr. N.D. Ill. 2013) (default

interest rate not reasonable where it compensated for an injury that had already been

substantially compensated through late charges and attorneys’ fees).

       This is particularly true since it is apparent that the Debtor filed this case for the sole

benefit of the Lender. Indeed, the Debtor did not even choose its own liquidator or financial



                                            12
advisor. The Lender required the Debtor to hire its affiliate, the Consultant, as liquidator and

Sierra as financial advisor. Therefore, the Lender should not be allowed to charge default

interest on pre-petition debt.

III.    The Post-Petition Default Provisions are Unreasonably Restrictive

        The Proposed Final Order provides a cumulative list of eighty-three items upon which the

DIP Loan is conditioned.11 The more troubling Events of Default include:

                 Improperly bootstrapping the terms of the Consulting Agreement between the
                  Consultant and the Debtor, in disregard of the rights or input of unsecured
                  creditors [Credit Agreement 6.27 and 8.01(n)]. If the Debtor breaches or
                  defaults on any of the numerous terms of the Consulting Agreement, even if
                  inadvertant, it will also be defaulting under the DIP Loan.

                 Cross-default provision with obligations Subsidiaries and non-debtor guarantors
                  outside of the control of this Court [Credit Agreement 8.01(e)].

                 Judgments entered against non-debtor Subsidiary [Credit Agreement 8.01(h)].

                 Allowance of section 506(c) claims against the Lender [Credit Agreement 8.01
                  (p)(viii)]. The Lender should be charged with the costs of preserving and
                  liquidating its collateral.

                 Commencement of a suit or action against the Lender [Credit Agreement 8.01
                  (p)(xii)]. In light of the allegations that the Lender failed to perform under the
                  terms of the exit loan related to the Debtor’s first bankruptcy, the Lender may
                  not use the DIP Loan as a shield (especially because the DIP Loan is not
                  necessary).

                 Requiring the retention of Sierra or another financial advisor acceptable to the
                  Lender [Credit Agreement 6.25]. While the Committee has no reason to believe
                  that Sierra is not a competent financial advisor, the Debtor’s choice of
                  professionals should not be left to the Lender’s discretion.

                 Pre-payment of pre-petition debt to Lender [Credit Agreement 7.07]. This
                  provision appears to include pre-payment of debt owed to the Lender by non-
                  debtors.

                 The expiration or termination of the Debtor’s exclusive right to file a plan of
                  reorganization [Credit Agreement 8.01 (p)(iii)].

11
  The Motion is confusing as to whether these would also be conditions for use of cash collateral, but presumably
they would.


                                                  13
                Failure of the Bankruptcy Court within sixty (60) days after the Petition Date to
                 grant an order extending the time period of the Debtor to assume or reject
                 unexpired leases of real property to a date that is 210 days from the Petition Date
                 [Credit Agreement 8.01 (p)(xv)].

                Violation of subordination provisions [Credit Agreement 8.01 (r)]. The Credit
                 Agreement does not clearly describe what subordination agreements or
                 provisions exist, who is subordinating debt and what debt is subordinated. Such
                 vague references should not be an Event of Default.

                The entry of any order in the Chapter 11 Case avoiding or permitting recovery of
                 any portion of the payments made on account of the Indebtedness owing under
                 the Credit Agreement or the other Loan Documents or the Pre-Petition Credit
                 Agreement [Credit Agreement 8.01 (p)(xiii)].

                The entry of an order in the Chapter 11 Case confirming a plan that is not
                 acceptable to the Lender [Credit Agreement 8.01 (p)(iv)].

                The entry of an order granting any other super-priority administrative claim or
                 lien equal or superior to the Lender’s liens [Credit Agreement 8.01 (p)(xvi)].

                The entry of an order allowing another creditor relief from the automatic stay
                 [Credit Agreement 8.01 (p)(ix)].

       These Events of Default should be stricken. If the terms are allowed, the Debtor and

creditors of the estate would be effectively be denied remedies available under the Bankruptcy

Code, would be beholden to non-debtor’s performance, and the Lender would be allowed

improper leverage over the bankruptcy process.

IV.    The 506(c) Surcharge Waiver Must Be Removed

        The Motion also seeks to waive the estate’s right to assert a 506(c) surcharge claim.

(Motion p. 21-22; Proposed Interim Order ¶ 39). Waiving these rights requires the estates to pay

for any and all expenses associated with the preservation and disposition of the Lender’s pre-

petition collateral. At this point, the Debtor’s entire business consists of liquidating its remaining

inventory. The 506(c) surcharge is not appropriate and should be stricken. See In re Domistyle,

Inc., 811 F.3d 691, 696 (5th Cir. 2015) (noting that the purpose of section 506(c) is to prevent

unjust enrichment by a secured creditor reaping the benefits of actions taken to preserve its


                                             14
collateral without shouldering the cost); Local Rule 1020-1, Comments to Cash Collateral and

DIP Financing Checklist ¶ 3(c) (“[L]imitations on the surcharge of the lender’s collateral under §

506(c) are disfavored. The secured lender may be the principal beneficiary of the proceedings in

Chapter 11.”)

V.     The Committee’s Challenge Period Should Be Extended and It Should Be Granted
       Standing.

       The Motion seeks to set a deadline for the Committee to investigate and challenge the

Lender’s claims of sixty (60) days from the appointment of the Committee, which is October 19,

2019. (Motion p. 22-23; Proposed Interim Order ¶ 36). This is only approximately s0069 weeks

after the Debtor’s September 5, 2019 deadline to file its Schedules and SOFA. See ECF No. 53.

The Committee requires at least sixty (60) days after the Debtor files its Schedules and SOFA to

bring any challenges to the Lender’s claim or other action against the Lender.

       Moreover, the Committee should be granted automatic standing to bring such an action in

any final order because the Debtor is effectively precluded from bringing such a challenge as a

result of its stipulations to the Lender’s claims. (Motion p. 22).

VII.   Indemnification Provisions are Improper

       The Credit Agreement requires the Debtor and other loan parties to indemnify the

Lender, as agent, for claims asserted by third parties or borrowers in connection with the DIP

Loan. Such a broad indemnity should not be granted under the circumstances, since the Lender

is effectively controlling the Debtor, the liquidation process, and this bankruptcy case.

                                           CONCLUSION

       Based upon the foregoing, the Committee submits that the Court should deny the Motion

unless and until the Committee’s concerns are addressed.




                                             15
Dated: August 26, 2019        FREEBORN & PETERS LLP

                              By: /s/ Shelly A. DeRousse
                                     One of Its Attorneys

                              Shelly A. DeRousse
                              Devon J. Eggert
                              Elizabeth L. Janczak
                              311 South Wacker Drive, Suite 3000
                              Chicago, IL 60606
                              Tel:      312.360.6000
                              Fax:      312.360.6520
                              Email: sderousse@freeborn.com
                                        deggert@freeborn.com
                                        ejanczak@freeborn.com
                              Proposed Counsel for Official Committee of
                              Unsecured Creditors of Total Finance Investment
                              Inc. et. al.




                         16
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served
electronically upon the parties on the attached list either electronically through the Court’s
CM/ECF system or by first class mail on the 26th day of August, 2019.

By First Class Mail:

   A’gaci, L.L.C.
   4958 Stout Dr. Suite 113
   San Antonio, TX 78219 4400

   Jonathan D. Marshall
   Choate, Hall & Stewart, LLP
   Two International Place
   Boston, MA 02110

   John F. Ventola
   Choate, Hall & Stewart, LLP
   Two International Place
   Boston, MA 02110

By Electronic Means as listed on the Court’s ECF Noticing System:

   Carlos M Arce
   8626 Tesoro Dr., Suite 816
   San Antonio, TX 78712
   carce@pbfcm.com

   Tab Beall
   P.O. Box 2007
   Tyler, TX 75710
   tbeall@pbfcm.com, tylbkc@pbfcm.com;tbeall@ecf.inforuptcy.com

   Eboney Delane Cobb
   500 E. Border St., suite 640
   Arlington, TX 76010
   ecobb@pbfcm.com, rgleason@pbfcm.com

   Andrew S Conway
   200 East Long Lake Rd., Suite 30
   Bloomfield Hills, MI 48304
   aconway@taubman.com, mrumpl@taubman.com
John P. Dillman
P.O. Box 3064
Houston, TX 77253
houston_bankruptcy@publicans.com

Ronald Eric Gold
201 East Fifth Street
Cincinnati, OH 45202-4182
rgold@fbtlaw.com, eseverini@fbtlaw.com;awebb@fbtlaw.com

Patrick L. Huffstickler
711 Navarro, Suite 300
San Antonio, TX 78205
phuffstickler@dykema.com, mlongoria@dykema.com;docketsat@dykema.com

Harlan Mitchell Lazarus
240 Madison Avenue, 8th Floor
New York, NY 10016
Hlazarus@lazarusandlazarus.com, harlan.lazarus@gmail.com

Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269
tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;
ccain@mvbalaw.com;vcovington@mvbalaw.com;bankruptcy@mvbalaw.com;j
williams@mvbalaw.com;alocklin@mvbalaw.com

Robert L. LeHane
101 Park Avenue
New York, NY 10178
kdwbankruptcydepartment@kelleydrye.com;
MVicinanza@ecf.inforuptcy.com

Laura J. Monroe
P.O. Box 817
Lubbock, TX 79408-0817
lmbkr@pbfcm.com, krobertson@ecf.inforuptcy.com

Kevin M Newman
125 East Jefferson Street
Syracuse, NY 13202
knewman@barclaydamon.com, kmnbk@barclaydamon.com




                                    18
Jack O'Boyle
P.O. Box 815369
Dallas, TX 75381
txwb@jackoboyle.com, travis@jackoboyle.com

Diane W. Sanders
P.O. Box 17428
Austin, TX 78760
austin.bankruptcy@publicans.com

Kimberly Marie Johnson Sims
8115 Preston Rd., Suite 600
Dallas, TX 75225
ksims@palterlaw.com, kburkhart@palterlaw.com

Owen M Sonik
1235 North Loop West, Suite 600
Houston, TX 77008
osonik@pbfcm.com, tpope@pbfcm.com;osonik@ecf.inforuptcy.com

Donald P. Stecker
711 Navarro, Suite 300
San Antonio, TX 78205
don.stecker@lgbs.com

Benjamin Joseph Steele
60 East 42nd St., Suite 1440
New York, NY 10165
ecf@primeclerk.com

Eric Terry
3511 Broadway
San Antonio, TX 78209
eric@ericterrylaw.com

Ronald M. Tucker
225 West Washington St.
Indianapolis, IN 46204
rtucker@simon.com,
cmartin@simon.com,bankruptcy@simon.com,antimm@simon.com,jvalentin@
simon.com

United States Trustee - SA12
P.O. Box 1539
San Antonio, TX 78295-1539
USTPRegion07.SN.ECF@usdoj.gov



                                   19
Melissa Emily Valdez
1235 North Loop West, Suite 600
Houston, TX 77008
mvaldez@pbfcm.com,
tpope@pbfcm.com;osonik@pbfcm.com;mvaldez@ecf.courtdrive.com

H. Elizabeth Weller
2777 N. Stemmons Frwy., Suite 1000
Dallas, TX 75207
bethw@publicans.com

Jennifer Francine Wertz
100 Congress Ave., Suite 1100
Austin, TX 78701
jwertz@jw.com, kgradney@jw.com

                                           /s/ Shelly A. DeRousse
                                           Shelly A. DeRousse




                                     20
